DETAILED ACTION
Claims 1-8 and 10-17 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.

Response to Arguments
Applicant's arguments filed 1/25/2020 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant argues the newly amended subject matter which has not been previously considered or examined. As such, all of Applicant’s arguments are believed to be addressed by the mapping of the newly found prior art to the newly amended subject matter. See 103 rejection below.

Therefore, the 103 rejection is Maintained.

Claim Objections
Claim 1 is objected to because of the following informalities: “a base station” is improper. Suggested correction is “the base station”, as a base station is previously recited in the claim, to maintain consistency and indicate that the same base station is being referred to. Appropriate correction is required.

Examiner’s Note: For the purposes of examination, “a base station” will be interpreted as “the base station” as there is a previous recitation, and to indicate that the same base station is being referred to.

Claim 10 is objected to because of the following informalities: “a base station” is improper. Suggested correction is “the base station”, as a base station is previously recited in the claim, to maintain consistency and indicate that the same base station is being referred to. Appropriate correction is required.

Examiner’s Note: For the purposes of examination, “a base station” will be interpreted as “the base station” as there is a previous recitation, and to indicate that the same base station is being referred to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 and 10-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. USPPN 2015/0318935 (hereinafter “Hudson”), in view of Tanaka et al. USPPN 2004/0192214 (hereinafter “Tanaka”), in view of Monghal et al. USPPN 2017/0111126 (hereinafter “Monghal”).
Regarding claim 1, Hudson teaches A system simulator for a test arrangement for testing a device under test , wherein the device under test comprises an electronic device in an environment … , the system simulator comprising: (Figure 1, [0023]-[0025], A testing simulator 
at least one communication partner simulator configured to simulate a communication partner of the device under test, and (Figure 1, [0023]-[0025], A network simulator emulates a base station, a wireless communication standard, and communicates with the user equipment)
a control unit configured to dynamically control at least one communication channel used by the at least one communication partner simulator based on a channel usage schedule of the device under test, (Figure 1, [0023]-[0025], the test application also schedules and/or controls the sending of messages between the network simulator transceiver unit and the user equipment according to the test script) 
and information about when the device under test uses the at least one communication channel, and (Figure 1, [0023]-[0025], through the use of a test script, the messages of each channel are controlled, making information about the when each device uses the channel available in the test script used)
wherein the at least one communication partner simulator is configured to simulate only communication partners that are momentarily required to communication with the device under test. (Figure 1, [0023]-[0025], by controlling when each device under test sends a message, the test script, the test script simulates devices under test that are momentarily required to communicate)
Hudson does not explicitly teach an environment with a plurality of communication partners, wherein the channel usage schedule comprises information about a type of the at least one communication channel that the device under test uses
an environment with a plurality of communication partners (Figure 1, Figure 7, [0017]-[0019], [0128]-[0130], The user equipment receives a signal from a plurality of transceivers)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Hudson with Tanaka as both references deal with the testing of wireless devices using a test script, in order to implement a system that has a plurality of communication partners. Tanaka would modify Hudson by adding additional transceivers to the testing system. The benefit of doing so is in the connection test by the system simulator, the operator can visually recognize to which cell the connection state has been transited at what time-passage, and whether the transition is a success or a failure, and can visually recognize the state of progress of the test. (Tanaka [0210]) 
The combination of Hudson and Tanaka does not explicitly teach wherein the at least one communication partner simulator is configured to simulate at least part of the functions of a base station of a communication system that is used by the device under test, such that the device under test accepts the at least one communication partner simulator as a base station, wherein the channel usage schedule comprises information about a type of the at least one communication channel that the device under test uses
Monghal teaches wherein the at least one communication partner simulator is configured to simulate at least part of the functions of a base station of a communication system that is used by the device under test, such that the device under test accepts the at least one communication partner simulator as a base station, ([0021], [0022], [0026], [0028], [0034], A base station is simulated as a base station and communicates with other devices)
wherein the channel usage schedule comprises information about a type of the at least one communication channel that the device under test uses ([0021], [0022], [0026], [0028], [0034], The communication of a channel is analyzed to determine the information desired to simulate or analyze radio transmissions)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Hudson and Tanaka with Monghal as the references deal with the testing of wireless devices, in order to implement a system that probes the communications between transceivers and uses base stations. Monghal would modify Hudson and Tanaka by probing the communications between the base stations and the devices under test. The benefit of doing so is signaling and fading that is normally encountered in the field can be replayed in a laboratory. This reduces long term costs and provides full repeatability and control. (Monghal [0086]) 

Regarding claim 2, the combination of Hudson, Tanaka and Monghal teaches the limitations of claim 1. Hudson teaches further comprising a usage schedule derivation unit configured to derive the channel usage schedule based on protocol information of a communication protocol that is used by the device under test. (Figure 1, [0023]-[0025], the test application also schedules and/or controls the sending of messages between the network simulator transceiver unit and the user equipment according to the test script

Regarding claim 3, the combination of Hudson, Tanaka and Monghal teaches the limitations of claim 1. Hudson teaches further comprising a test protocol analyzer configured to analyze a test protocol of the device under test and derive the channel usage schedule from the test protocol. (Figures 1 and 3, [0023]-[0025], [0031]-[0034], [0036], [0038], A controller analyzes communications between the network simulator and user equipment.)

Regarding claim 4, the combination of Hudson, Tanaka and Monghal teaches the limitations of claim 1. Hudson teaches further comprising a control algorithm replication unit configured to replicate a control algorithm used in the device under test to control the communication channels used by the device under test to communicate with the plurality of communication partners. (Figures 1 and 3, [0023]-[0025], [0031]-[0034], [0036], [0038], The network simulator under the control of the test application monitors and records the unscripted communications. These may include sequences of signaling, user data, periods of inactivity or any other system behavior. These types of communication include, for example, the user equipment attempting to register with the network, requesting data channels to transfer produced by the user equipment, and/or sending of measurements about network conditions monitored by the user equipment.)

Regarding claim 5, the combination of Hudson, Tanaka and Monghal teaches the limitations of claim 1. The combination of Hudson, and Monghal does not explicitly teach further comprising a channel information interface configured to communicatively couple the control unit to the device under test to retrieve channel usage information from the device under test.
Tanaka teaches further comprising a channel information interface configured to communicatively couple the control unit to the device under test to retrieve channel usage information from the device under test. (Figures 1 and 7, [0022]-[0024], [00128], [0147], The 

Regarding claim 7, the combination of Hudson, Tanaka and Monghal teaches the limitations of claim 5. The combination of Hudson and Monghal does not explicitly teach wherein the channel information interface comprises a frequency determination interface configured to determine the oscillation frequencies of oscillators in transceivers of the device under test or in a signal emitted by the device under test. 
Tanaka teaches wherein the channel information interface comprises a frequency determination interface configured to determine the oscillation frequencies of oscillators in transceivers of the device under test or in a signal emitted by the device under test. (Figures 1 and 7, [0021]-[0024], [00128], [0147], The control unit is connected to the device under test and the reception measurement unit. The reception unit is configured as a spectrum analyzer that measures channel usage information, including oscillation frequencies)

Regarding claim 8, the combination of Hudson, Tanaka and Monghal teaches the limitations of claim 5. The combination of Hudson and Monghal does not explicitly teach wherein the channel information interface comprises device-side information transmitter that transmits the channel usage information to a simulator-side information receiver.
Tanaka teaches wherein the channel information interface comprises device-side information transmitter that transmits the channel usage information to a simulator-side information receiver. (Figures 1 and 7, [0022]-[0026], [0128], [0147], The transmitting unit 

In regards to claim 10, it is the method embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 11, it is the method embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

In regards to claim 12, it is the method embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 13, it is the method embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

In regards to claim 14, it is the method embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

In regards to claim 16, it is the method embodiment of claim 7 with similar limitations to claim 7, and is such rejected using the same reasoning found in claim 7.

In regards to claim 17, it is the method embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8.

In regards to claim 18, it is the method embodiment of claim 9 with similar limitations to claim 9, and is such rejected using the same reasoning found in claim 9.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson, in view of Tanaka, in view of Monghal, and in view of Fiut et al. USPPN 2003/0162539 (hereinafter “Fiut”).
Regarding claim 6, the combination of Hudson, Tanaka and Monghal teaches the limitations of claim 5. The combination of Hudson, Tanaka and Monghal do not explicitly disclose wherein the channel information interface comprises a wiretapping interface configured to tap into the communication between a modem of the device under test and transceivers of the device under test to intercept channel configuration commands from the modem to the transceivers.
Fiut teaches wherein the channel information interface comprises a wiretapping interface configured to tap into the communication between a modem of the device under test and transceivers of the device under test to intercept channel configuration commands from the modem to the transceivers. (Figure 2, [0011], [0033], [0041], Monitoring probes measure the lines of the base station, each base station probe is also connected, via RS-232 to a modem in order to communicate acquired data to a remote processor-based system)

Examiner’s Note: Fiut is cited for a more explicit recitation of the claimed subject matter, in order to promote compact prosecution. However, under the broadest reasonable interpretation, Tanaka implicitly teaches the claimed subject matter through the reception measurement unit 

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Hudson, Tanaka and Monghal with Fiut as the references deal with the testing of wireless devices, in order to implement a system that probes the communications between transceivers. Fiut would modify the combination of Hudson, Tanaka and Monghal by adding wire probes between the base stations and the devices under test. The benefit of doing so that remote monitoring by RBMS of base stations may enable a more timely detection of problems than is possible with periodic testing by a visiting technician. (Fiut [0037]) 

In regards to claim 15, it is the method embodiment of claim 6 with similar limitations to claim 6, and is such rejected using the same reasoning found in claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Doshi et al. USPPN 20180049051: Also teaches the simulation of a device under test using base stations and looking at data from the channels.
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128